WOLLE, Justice
(dissenting).
I believe this appeal should be dismissed as moot. The underlying case was settled and dismissed with prejudice shortly after this court granted an interlocutory appeal and a stay of the proceedings in the district court. This is no longer a true adversary proceeding, for the parties no longer have a stake in its outcome. State ex rel. Turner v. Buechele, 286 N.W.2d 322, 324 (Iowa 1975).
Moot questions may be decided when they concern issues of great public importance which are likely to recur, making it desirable that a court provide guidance to public officials. Rush v. Ray, 332 N.W.2d 325 (Iowa 1983); City of Des Moines v. Public Employment Relations Board, 275 N.W.2d 753, 758 (Iowa 1979). This is not such a case. Although court delay is a serious problem for Iowa and other states, the specific problem confronted by the trial judge in this case is unlikely to recur. The two cases here competing for the services of one attorney were both exceedingly complex, with multiple parties and attorneys. One was a jury trial, one was not. The unique character of the facts and circumstances of both cases and their relationship to each other will severely limit the usefulness of the majority opinion as a guideline-setting precedent. Future cases involving attorneys’ scheduling conflicts will almost certainly be distinguishable from this case on one factual difference or another.
To the extent that trial judges are urged to make effective use of court administrators to reduce the likelihood of scheduling conflicts, the majority opinion may have a positive influence in reducing the need for continuance requests, hearings on such requests, and subsequent appeals like this one. We should be concerned, however, that the majority opinion may hereafter occasionally exascerbate the problem of delay in judicial proceedings. A majority of this court here holds that the trial court abused its discretion in refusing a continuance when one of the trial lawyers was already engaged in trial in another court. Because the attorney had alerted the trial court to a possible problem, was mistaken in his belief that the other case would either settle or be concluded in time to commence trial of this case, and then promptly requested relief, the majority opinion finds that he had a right to a continuance under Iowa R.Civ.P. 181.3(b). A negative effect of that decision could be a mistaken belief by some attorneys that they always have a right to a continuance when they are scheduled into a court and are already engaged in trial. They do not. Iowa R.Civ.P. 181.3(b) says the court “may *414hold the trial of such case in abeyance”— “may”, not “shall.” Trial judges still have an appropriate wide discretion to weigh all the unique factors of two cases competing for a trial attorney’s time before sustaining or denying an attorney’s request for continuance based on schedule conflicts. Recently in Michael v. Harrison County Rural Elec. Co-op., 292 N.W.2d 417 (Iowa 1980), this Court affirmed the denial of a motion for continuance, stating:
For us to find an abuse of discretion in a trial court’s ruling, it must be shown by the complaining party that the trial court’s action was unreasonable under the attendant circumstances. State v. Cott, 283 N.W.2d 324, 329 (Iowa 1979). We note, too, .that discretionary rulings, such as the one here, are presumptively correct and complainant has a heavy burden to overcome the presumption of regularity. See State v. Gartin, 271 N.W.2d 902, 910-911 (Iowa 1978) (quoting Dunahoo, The Scope of Judicial Discretion in the Iowa Criminal Trial Process, 58 Iowa L.Rev. 1023, 1024 (1973)). Ordinarily, an abuse is found to exist only where there is no support in the record for the trial judge’s determination. Rath v. Sholty, 199 N.W.2d 333, 336 (Iowa 1972). Finally, we have said concerning rulings on motions for continuance that trial courts are accorded broad discretion and absent clearly shown abuse thereof we will not interfere. Madison Silos, Division of Martin Marietta Corp. v. Wasson, 215 N.W.2d 494, 498 (Iowa 1974); See Iowa R.Civ.P. 183(a).
292 N.W.2d at 419. Those same principles should be considered in connection with the guidelines set forth in the majority opinion.
Court delay is a very real and important problem, one which deserves and receives our constant attention. Justice delayed is often justice denied. Trial and appellate courts alike, working cooperatively with court administrators and bar associations, should continually experiment with, adopt and implement programs which reduce court delays. At the same time we should allow trial judges a reasonably broad discretion to determine when continuance of an individual trial is warranted and when it is not. The majority opinion may unduly limit that discretion when an attorney’s scheduling conflict arises.
I would dismiss this appeal as moot.
HARRIS, J., joins this dissent.